DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to applicant’s Preliminary Amendment filed on 07/27/2020. Claims 14-5, 7-8, 10-11, 17-18 and 20 have been amended. Currently, claims 1-20 are pending. 

Information Disclosure Statement
	The information disclosure statement submitted on 07/27/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bily et al. (US 20150236415 A1).
Consider claim 1, Bily discloses a panel comprising: 
an electrically-conductive top plate, wherein the top plate includes a radio frequency metamaterial surface configured to encode a frequency and directionality of a radio frequency input received from a sample to produce an encoded radio frequency signal (read as RF array  include a wave scattering subsystem that includes a group of patch antennas (i.e., scatterers) that act as radiator for radiating radio frequency signal, this group of patch antennas comprises an array of scattering metamaterial elements, figure 2A, 2B and , par [0054]);
an electrically-conductive ground plate (read as ground plane 202, figure 2A, par [0042]-[0044]);
a dielectric layer including a substrate, the dielectric layer located between the top plate and the ground plate (read as interstitial conductor 203 is dielectric layer 205, which is between the RF array layer and the ground plane 202, figure 2A and 17, par [0045] and [0068]), and 
a radio frequency sensor operatively coupled to the top plate and configured to detect the encoded radio frequency signal and output a signal based on the detected encoded radio frequency signal (read as a coaxial pin 201 is used to excite the field on the lower level of the antenna; the coaxial pin 201 is readily available and is coupled (e.g., bolted) to the bottom of the antenna structure, which is conducting ground plane 202; and antenna sides 207 and 208 are angled to cause a travelling wave feed from coax pin 201 to be propagated, figures 2A and 2B, par [0042] and [0047]).
Consider claim 2, as applied to claim 1 above, Bily discloses wherein the metamaterial surface includes one or more patterns; and wherein each pattern of the one or more patterns is sensitive to a predetermined wavelength range of electromagnetic radiation such that, when electromagnetic radiation in the predetermined wavelength range is incident upon the pattern, the encoded radio frequency signal is generated in the top plate (read as RF array  include a wave scattering subsystem that includes a group of patch antennas (i.e., scatterers) that act as radiator for radiating radio frequency signal, this group of patch antennas comprises an array of scattering metamaterial elements, figure 2A, 2B and , par [0054]).
Consider claim 3, as applied to claim 2 above, Bily discloses wherein the one or more patterns include a plurality of patterns; and wherein the plurality of patterns vary spatially across the top plate, such that different locations along the top plate are sensitive to different wavelength ranges of electromagnetic radiation (read as the effective wavelength in the lower feed will generally be different than in the upper feed, some deviation from the ideal 45.degree. angles could be used to aid transmission from the lower to the upper feed level, par [0047]).
Consider claim 4, as applied to claim 2 above, Bily discloses wherein the top plate is made of metal; and wherein the pattern is formed from metal by at least one of adding metal to a surface of the top plate or altering the metal of the surface of the top plate (read as patch board 405 comprises a printed circuit board (PCB), and each patch comprises metal on the PCB and the metallization on the top of the iris board, figure 4, par [0066] and [0093]).
Consider claim 5, as applied to claim 1 above, Bily discloses wherein the radio frequency metamaterial surface encodes the radio frequency input as the encoded radio frequency signal by shifting a property of the radio frequency input based on a location on the top plate where the radio frequency input was received; and wherein the property is at least one of a frequency, a phase, or an amplitude of the encoded signal (read as the effective wavelength in the lower feed will generally be different than in the upper feed, some deviation from the ideal 45.degree. angles could be used to aid transmission from the lower to the upper feed level, par [0047]).
Consider claim 6, as applied to claim 5 above, Bily discloses wherein the property includes the frequency (read as the polarization and beam pointing angle are both defined by the modulation, or control pattern specifying which elements are on or off; the frequency at which to point the beam and polarize it in the desired way are dependent upon the control pattern; and since the control pattern is programmable, the polarization can be programmed for the antenna system, par [0082]).
Consider claim 7, as applied to claim 1 above, Bily discloses wherein the top plate is configured to generate electromagnetic radiation based on an input signal received from the radio frequency sensor, such that the electromagnetic radiation is emitted by the top plate and interacts with the sample and is received as the radio frequency input by the radio frequency metamaterial surface (read as a coaxial pin 201 is used to excite the field on the lower level of the antenna; the coaxial pin 201 is readily available and is coupled (e.g., bolted) to the bottom of the antenna structure, which is conducting ground plane 202; and antenna sides 207 and 208 are angled to cause a travelling wave feed from coax pin 201 to be propagated, figures 2A and 2B, par [0042] and [0047]).
Consider claim 8, as applied to claim 1 above, Bily discloses additional panels as part of a measurement system, wherein the panel and the additional panels are arranged, such that the top plate of the panel and the additional panels form at least a portion of a hemispherical shape (read as the upper and lower conductor layers and other layers as shown in figures 2A and 17; and the shape formed in figure 15C, par [0045], [0068] and [0096]-[0098]).
Consider claim 9, as applied to claim 8 above, Bily discloses an electromagnetic radiation source positioned outside of the hemispherical shape such that electromagnetic radiation generated by the electromagnetic radiation source interacts with the sample and is received as the radio frequency input by at least one of the panel and the additional panels; wherein the hemispherical shape includes an opening; and wherein the electromagnetic radiation source is positioned outside of the hemispherical shape, such that the radio frequency generated by the electromagnetic radiation source passes through the opening before interacting with the sample (read as the beam forming by cylindrically fed antenna is being used to communicate with external device as shown in figure 13, par [0003]-[0004] and [0086]).
Consider claim 10, as applied to claim 8 above, Bily discloses wherein the panel and the additional panels are collectively located on a plurality of slices; and wherein the plurality of slices are positioned to form an entirety of the hemispherical shape and the hemispherical shape has at most one opening (read as the feed structure formed by ring based slotted array having plurality of antenna patches, figure 15C, par [0096]-[0098]).
Consider claim 11, as applied to claim 8 above, Bily discloses circuitry configured to receive the signal output from the radio frequency sensor of each of the panels (read as a coaxial pin 201 is used to excite the field on the lower level of the antenna; the coaxial pin 201 is readily available and is coupled (e.g., bolted) to the bottom of the antenna structure, which is conducting ground plane 202; and antenna sides 207 and 208 are angled to cause a travelling wave feed from coax pin 201 to be propagated, figures 2A and 2B, par [0042] and [0047])
Consider claim 12, as applied to claim 11 above, Bily discloses wherein the circuitry is further configured to apply a transform to each of the received output signals to determine the frequency and the directionality of the radio frequency input received by the panel that resulted in the received output signal (read as RF array  include a wave scattering subsystem that includes a group of patch antennas (i.e., scatterers) that act as radiator for radiating radio frequency signal, this group of patch antennas comprises an array of scattering metamaterial elements, figure 2A, 2B and , par [0054]).

Consider claim 13, Bily discloses a measurement system comprising: a plurality of panels each including: an electrically conductive top plate, wherein the top plate includes a radio frequency metamaterial surface configured to encode a frequency and directionality of a radio frequency input received from a sample to produce an encoded radio frequency signal (read as RF array  include a wave scattering subsystem that includes a group of patch antennas (i.e., scatterers) that act as radiator for radiating radio frequency signal, this group of patch antennas comprises an array of scattering metamaterial elements, figure 2A, 2B and , par [0054]); an electrically conductive ground plate (read as ground plane 202, figure 2A, par [0042]-[0044]); a dielectric layer including a substrate located between the top plate and the ground plate (read as interstitial conductor 203 is dielectric layer 205, which is between the RF array layer and the ground plane 202, figure 2A and 17, par [0045] and [0068]); and a radio frequency sensor operatively coupled to the top plate and configured to detect the encoded radio frequency signal and output a signal based on the detected encoded radio frequency signal, wherein the plurality of panels are arranged across a concave hemispherical surface (read as a coaxial pin 201 is used to excite the field on the lower level of the antenna; the coaxial pin 201 is readily available and is coupled (e.g., bolted) to the bottom of the antenna structure, which is conducting ground plane 202; and antenna sides 207 and 208 are angled to cause a travelling wave feed from coax pin 201 to be propagated, figures 2A and 2B, par [0042] and [0047]).
Consider claim 14, as applied to claim 13 above, Bily discloses wherein the radio frequency metamaterial surface encodes the radio frequency input as the encoded radio frequency signal by shifting a property of the radio frequency input based on a location on the panel where the radio frequency input was received; and wherein the property is at least one of a frequency, a phase, or an amplitude of the encoded signal (read as the effective wavelength in the lower feed will generally be different than in the upper feed, some deviation from the ideal 45.degree. angles could be used to aid transmission from the lower to the upper feed level, par [0047]).

Consider claim 15, Bily discloses a method for measuring a bidirectional reflectance distribution function (BRDF) (read as the cylindrical feed geometry of this antenna system allows the CELC elements to be positioned at forty five degree (45.degree.) angles to the vector of the wave in the wave feed. This position of the elements enables control of the polarization of the free space wave generated from or received by the elements., par [0060]), the method comprising: receiving a radio frequency input from a sample using a panel said panel including a top plate with a radio frequency metamaterial surface; encoding with the radio frequency metamaterial a frequency and directionality of the received radio frequency input as an encoded radio frequency signal (read as RF array  include a wave scattering subsystem that includes a group of patch antennas (i.e., scatterers) that act as radiator for radiating radio frequency signal, this group of patch antennas comprises an array of scattering metamaterial elements, figure 2A, 2B and , par [0054]); detecting the encoded radio frequency signal using a radio frequency sensor operatively coupled to the radio frequency metamaterial; and outputting a signal from the radio frequency sensor based on the encoded radio frequency signal (read as a coaxial pin 201 is used to excite the field on the lower level of the antenna; the coaxial pin 201 is readily available and is coupled (e.g., bolted) to the bottom of the antenna structure, which is conducting ground plane 202; and antenna sides 207 and 208 are angled to cause a travelling wave feed from coax pin 201 to be propagated, figures 2A and 2B, par [0042] and [0047]).
Consider claim 16, as applied to claim 1 above, Bily discloses wherein the metamaterial surface includes one or more patterns; and wherein each pattern of the one or more patterns is sensitive to a predetermined wavelength range of electromagnetic radiation such that, when electromagnetic radiation in the predetermined wavelength range is incident upon the pattern, the encoded radio frequency signal is generated in the top plate (read as RF array  include a wave scattering subsystem that includes a group of patch antennas (i.e., scatterers) that act as radiator for radiating radio frequency signal, this group of patch antennas comprises an array of scattering metamaterial elements, figure 2A, 2B and , par [0054]).
Consider claim 17, as applied to claim 1 above, Bily discloses wherein the radio frequency metamaterial encodes the radio frequency input as the encoded radio frequency signal by shifting a property of the radio frequency input based on a location on the top plate where the radio frequency input was received; and wherein the property is at least one of a frequency, a phase, or an amplitude of the encoded signal (read as the effective wavelength in the lower feed will generally be different than in the upper feed, some deviation from the ideal 45.degree. angles could be used to aid transmission from the lower to the upper feed level, par [0047]).
Consider claim 18, as applied to claim 1 above, Bily discloses applying a transform to the signal output by the radio frequency sensor to determine the frequency and the directionality of the radio frequency input received by the panel that resulted in the signal (read as RF array  include a wave scattering subsystem that includes a group of patch antennas (i.e., scatterers) that act as radiator for radiating radio frequency signal, this group of patch antennas comprises an array of scattering metamaterial elements, figure 2A, 2B and , par [0054]).
Consider claim 19, as applied to claim 18 above, Bily discloses applying the transform by: receiving a known radio frequency input having known frequency and directionality; and determining the transform that converts the signal output to the known radio frequency input (read as a coaxial pin 201 is used to excite the field on the lower level of the antenna; the coaxial pin 201 is readily available and is coupled (e.g., bolted) to the bottom of the antenna structure, which is conducting ground plane 202; and antenna sides 207 and 208 are angled to cause a travelling wave feed from coax pin 201 to be propagated, figures 2A and 2B, par [0042] and [0047])
Consider claim 20, as applied to claim 1 above, Bily discloses directing radio frequency generated by a radio frequency source onto the sample; and altering the generated radio frequency by the sample to create the radio frequency input that is received using the panel (read as a coaxial pin 201 is used to excite the field on the lower level of the antenna; the coaxial pin 201 is readily available and is coupled (e.g., bolted) to the bottom of the antenna structure, which is conducting ground plane 202; and antenna sides 207 and 208 are angled to cause a travelling wave feed from coax pin 201 to be propagated, figures 2A and 2B, par [0042] and [0047]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645